DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-11 are currently pending. Claims 8-9 are objected to. Claims 1-6 and 10-11 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-6 and 8-11 are objected to because of the following informalities:  
Regarding Claims 1, 10, and 11, the preambles of the claims recite “A portion of a bypass turbomachine”. Applicant is suggested to amend to recite “A portion of a bypass of a turbomachine”, or similar language. As currently presented, the claim would appear to say the turbomachine is of bypass-type due to the recitation of “bypass turbomachine”. For example, “aircraft turbomachine” would be understood as the turbomachine being configured for an aircraft. However, it is apparent the claim intends to refer to a specific portion, the bypass portion, of the turbomachine, not establish the turbomachine is a bypass turbomachine. 
Claims 2-6 and 8-9 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 10, Lines 2-3 of Claim 2 and Lines 11-13 of Claim 10 recite “a surface, comprised between two adjacent straightener vanes, the inner wall and the outer wall, in a plane orthogonal to the longitudinal axis, is constant over the entire grid of straightener vanes, to within 10%”. It is unclear what this means. The claim recites a single surface, which is not over the entire grid, is constant over the entire grid. Is the claim intending to compare all the surfaces of the grid with each other? Furthermore, the claim does not clarify what aspect of the surface is constant. What is the “10%” in reference to, i.e. what is one of ordinary skill measuring to calculate the percentage? If the 10% is referring to a “constant-ness”, how is that determined? As currently worded, the claim also appears to contain both a broader and narrower range. The claim appears to require ranges of constant and within 10%. Having both broader and narrower ranges in the same claim is considered indefinite. For purposes of examination, it is believed there is some metric being used to determine a similarity between two surfaces of the grid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart (US 5,369,954 A), hereinafter Stuart.
Regarding Claim 1, Figures 3 and 6 of Stuart disclose a portion of a bypass turbomachine extending about a longitudinal axis (32’), comprising: an outer wall (36’’) and an inner wall (22’’a), defining a secondary flowpath portion (34’’), a grid of straightener vanes (29’), each straightener vane (29’) extending within the secondary flowpath portion (34’) between the outer wall (36’) and the inner wall (22’’a, unlabeled in Figure 3), wherein, at the grid of straightener vanes (31’ or 29’) and in a plane orthogonal to the longitudinal axis (32’), a distance from the outer wall (36’’) to the longitudinal axis (32’) along a first axis (horizontal in Figure 6) orthogonal to the longitudinal axis (32’) is greater than a distance from the outer wall (36’’) to the longitudinal axis (32’) along a second axis (vertical in Figure 6) orthogonal to the longitudinal axis (32’) and to the first axis, wherein the outer wall (36’’) defines in the plane orthogonal to the longitudinal axis a concave-like shape (see curved shape in Figure 6) when viewed from an interior of the secondary flowpath (34’’), and wherein the inner wall (22’’a) defines in said plane orthogonal to the longitudinal axis a shape identical to that of the outer wall (36’’), so that a height of the flowpath is generally constant (Col. 6, Line 49 – Col. 7, Line 16). Note similar features labeled with (‘) in Figure 3 are labeled with (‘’) in Figure 6. Labels used are to denote which figure this feature may be most easily seen in for purposes of addressing the claim. While the cross-section shown in Figure 6 does not go through straightener vanes, the cross-section is understood to be of the duct (34’) which contains the grid of straightener vanes (29’), which would have a similar cross-section since it is the same duct. The assembly is merely separated into a left and right portion by an offset between the two “offset line” portions, therefore the height of the flowpath is generally constant since nothing changes the height compared to if the two portions were still annular. 
Regarding Claim 3, Stuart discloses the turbomachine portion as set forth in Claim 1. 
Figure 6 of Stuart discloses wherein the distance from the outer wall (36’’) to the longitudinal axis (center) is minimum along the second axis (vertical across center) and/or maximum along the first axis (horizontal across center).
Regarding Claim 4, Stuart discloses the turbomachine portion as set forth in Claim 1. 
Figure 6 of Stuart discloses wherein the distance from the outer wall (36’’) to the longitudinal axis (center) gradually increases when an azimuth moves from the second axis (vertical across center) to the first axis (horizontal across center). For example, the distance gradually increases from the point at the top intersection where (PS) intersects (36’’), then moving along an azimuth in the clockwise direction.  
Regarding Claim 5, Stuart discloses the turbomachine portion as set forth in Claim 1. 
Figure 6 of Stuart discloses wherein the outer wall (36’’) defines in the plane orthogonal to the longitudinal axis; an oval shape, i.e. a closed planar concave curve when viewed from an interior of the secondary flowpath (34’’), having two orthogonal axes of symmetry (vertical across the center, and horizontal across the center). The shape shown in Figure 6 is also called a “stadium”, which is recognized to be a type of oval. 
Regarding Claim 6, Stuart discloses the turbomachine as set forth in Claim 1. 
Figure 6 of Stuart discloses wherein the outer wall (36’’) defines in said plane orthogonal to the longitudinal axis an oblong shape constructed using two centers (see proximate P5/7 and P6/8) from which portions of circles (with radii R5, R6), connected together by straight lines (between offset line), are drawn. 
Regarding Claim 11, Figures 3 and 6 of Stuart disclose a portion of a bypass turbomachine extending about a longitudinal axis (32’), comprising: an outer wall (36’’) and an inner wall (22’’a), defining a secondary flowpath portion (34’’), a grid of straightener vanes (29’), each straightener vane (29’) extending within the secondary flowpath portion (34’) between the outer wall (36’) and the inner wall (22’’a, unlabeled in Figure 3), wherein, at the grid of straightener vanes (31’ or 29’) and in a plane orthogonal to the longitudinal axis (32’), a distance from the outer wall (36’’) to the longitudinal axis (32’) along a first axis (horizontal in Figure 6) orthogonal to the longitudinal axis (32’) is greater than a distance from the outer wall (36’’) to the longitudinal axis (32’) along a second axis (vertical in Figure 6) orthogonal to the longitudinal axis (32’) and to the first axis, wherein the outer wall (36’’) defines in the plane orthogonal to the longitudinal axis a concave-like shape (see curved shape in Figure 6) when viewed from an interior of the secondary flowpath (34’’), and wherein the outer wall (36’’) defines in said plane orthogonal to the longitudinal axis (32’) an oblong shape constructed using two centers (see proximate P5/7 and P6/8) from which portions of circles (with radii R5, R6), connected together (between offset line), are drawn (Col. 6, Line 49 – Col. 7, Line 16). Note similar features labeled with (‘) in Figure 3 are labeled with (‘’) in Figure 6. Labels used are to denote which figure this feature may be most easily seen in for purposes of addressing the claim. While the cross-section shown in Figure 6 does not go through straightener vanes, the cross-section is understood to be of the duct (34’) which contains the grid of straightener vanes (29’), which would have a similar cross-section since it is the same duct. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of Drane (US 2014/0064956 A1), hereinafter Drane. 
Regarding Claim 2, Stuart teaches the turbomachine portion as set forth in Claim 1. 
Stuart does not expressly teach wherein a surface, comprised between two adjacent straightener vanes, the inner wall and the outer wall, in a plane orthogonal to the longitudinal axis, is constant over the entire grid of straightener vanes, to within 10% as claimed. However, a constant surface would have been obvious in view of Drane and routine optimization. 
Figure 4 of Drane teaches a turbomachine portion having straightener vanes (100). Drane teaches that the vanes (100) are typically arranged to be evenly spaced, resulting in a constant surface. Alternatively, any suitable spacing may be chosen to account for asymmetric flow patterns created by upstream or downstream structures [0082]. Thus, the spacing between the vanes is shown by Drane to be a results effective variable, affecting the ability of the vanes to handle flow patterns. One of ordinary skill would routinely optimize the spacing, thereby the surface, to account for flow patterns in given operating conditions (see MPEP 2144.05, II regarding routine optimization). This would result in being constant to within 10% in conditions where the flow pattern is evenly distributed, or conditions where asymmetries require such an adjustment to be within 10%. Note that it has already been established in Claim 1 that the height in Stuart is generally constant. The spacing is the other variable that affects the surface dimension. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine portion taught by Stuart such that surface, comprised between two adjacent straightener vanes, the inner wall and the outer wall, in a plane orthogonal to the longitudinal axis, is constant over the entire grid of straightener vanes, to within 10% as suggested by Drane, since one of ordinary skill would routinely optimize such a surface to account for flow patterns. 
Regarding Claim 10, Figures 3 and 6 of Stuart teach a portion of a bypass turbomachine extending about a longitudinal axis (32’), comprising: an outer wall (36’’) and an inner wall (22’’a), defining a secondary flowpath portion (34’’), a grid of straightener vanes (29’), each straightener vane (29’) extending within the secondary flowpath portion (34’) between the outer wall (36’) and the inner wall (22’’a, unlabeled in Figure 3), wherein, at the grid of straightener vanes (31’ or 29’) and in a plane orthogonal to the longitudinal axis (32’), a distance from the outer wall (36’’) to the longitudinal axis (32’) along a first axis (horizontal in Figure 6) orthogonal to the longitudinal axis (32’) is greater than a distance from the outer wall (36’’) to the longitudinal axis (32’) along a second axis (vertical in Figure 6) orthogonal to the longitudinal axis (32’) and to the first axis, wherein the outer wall (36’’) defines in the plane orthogonal to the longitudinal axis a concave-like shape (see curved shape in Figure 6) when viewed from an interior of the secondary flowpath (34’’) (Col. 6, Line 49 – Col. 7, Line 16). Note similar features labeled with (‘) in Figure 3 are labeled with (‘’) in Figure 6. Labels used are to denote which figure this feature may be most easily seen in for purposes of addressing the claim. While the cross-section shown in Figure 6 does not go through straightener vanes, the cross-section is understood to be of the duct (34’) which contains the grid of straightener vanes (29’), which would have a similar cross-section since it is the same duct. 
Stuart does not expressly teach wherein a surface, comprised between two adjacent straightener vanes, the inner wall and the outer wall, in a plane orthogonal to the longitudinal axis, is constant over the entire grid of straightener vanes, to within 10% as claimed. However, a constant surface would have been obvious in view of Drane and routine optimization. 
Figure 4 of Drane teaches a turbomachine portion having straightener vanes (100). Drane teaches that the vanes (100) are typically arranged to be evenly spaced, resulting in a constant surface. Alternatively, any suitable spacing may be chosen to account for asymmetric flow patterns created by upstream or downstream structures [0082]. Thus, the spacing between the vanes is shown by Drane to be a results effective variable, affecting the ability of the vanes to handle flow patterns. One of ordinary skill would routinely optimize the spacing, thereby the surface, to account for flow patterns in given operating conditions (see MPEP 2144.05, II regarding routine optimization). This would result in being constant to within 10% in conditions where the flow pattern is evenly distributed, or conditions where asymmetries require such an adjustment to be within 10%. Note the assembly taught by Stuart is merely separated into a left and right portion by an offset between the two “offset line” portions, therefore the height of the flowpath is generally constant since nothing changes the height compared to if the two portions were still annular. The spacing is the other variable that affects the surface dimensions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine portion taught by Stuart such that surface, comprised between two adjacent straightener vanes, the inner wall and the outer wall, in a plane orthogonal to the longitudinal axis, is constant over the entire grid of straightener vanes, to within 10% as suggested by Drane, since one of ordinary skill would routinely optimize such a surface to account for flow patterns.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 8-9, the closest prior art, Stuart, does not expressly teach a separation spout, upstream of the inner wall, the separation spout defining the separation of the stream between the secondary flowpath and a primary flowpath, wherein the separation spout has an axisymmetric shape about the longitudinal axis, nor an ejection nozzle, downstream of the outer wall, wherein the nozzle has an axisymmetric shape about the longitudinal axis. Rather, neither of those portions in Stuart are indicated as being axisymmetric. The prior art of record does not provide motivation to indicate modifying said portions to be axisymmetric would have been obvious to one of ordinary skill without improper hindsight of Applicant’s disclosure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baralon (US 2016/0130961 A1), Clemen (US 2010/0232954 A1) provide examples of non-axisymmetric outer walls. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745